Supplement Dated May 22, 2013 To the Current Prospectus and Statement of Additional Information Growth Plus Growth Plus New York ING Growth Plus (IICA) Issued by ING Life Insurance and Annuity Company Through Its Variable Annuity Account B and Its Variable Annuity Account I This supplement updates the prospectus and statement of additional information (“SAI”) for your variable annuity contract and any subsequent supplements thereto. Please read it carefully and keep it with your copy of the prospectus and SAI for future reference. If you have any questions, please call our Customer Service Center at 1-800-366-0066. IMPORTANT INFORMATION REGARDING THE COMPANY Information about the ING Life Insurance and Annuity Company found in your prospectus and/or Statement of Additional Information is deleted and replaced with the following: ING Life Insurance and Annuity Company (the “Company,” “we,” “us,” “our”) issues the contracts described in this prospectus and is responsible for providing each contract’s insurance and annuity benefits. All guarantees and benefits provided under the contracts that are not related to the separate account are subject to the claims paying ability of the Company and our general account. We are a stock life insurance company organized under the insurance laws of the State of Connecticut in 1976. Until May 7, 2013, we were a wholly owned indirect subsidiary of ING Groep N.V. (“ING”), a global financial institution active in the fields of insurance, banking and asset management. Through a merger, our operations include the business of Aetna Variable Annuity Life Insurance Company (formerly known as Participating Annuity Life Insurance Company, an Arkansas life insurance company organized in 1954). Prior to January 1, 2002, the Company was known as Aetna Life Insurance and Annuity Company. Pursuant to an agreement with the European Commission (“EC”), ING has agreed to divest itself of ING U.S., Inc. and its subsidiaries, including the Company (collectively “ING U.S.”), which constitutes ING’s U.S.-based retirement, investment management and insurance operations. To effect this divestment, on May 7, 2013 ING completed an initial public offering (“IPO”) of the common stock of ING U.S. While ING is currently the majority shareholder of the common stock of ING U.S., pursuant to the agreement with the EC mentioned above ING is required to divest itself of at least 25% of ING U.S. by the end of 2013, more than 50% by the end of 2014 and 100% by the end of 2016. IMPORTANT INFORMATION REGARDING THE INVESTMENT PORTFOLIOS The following table reflects aninvestment portfolio name change since the date of your last prospectus supplement. Fund Name Change Former Fund Name New Fund Name Federated Capital Appreciation Fund II Federated Managed Tail Risk Fund II Open Investment Portfolios During the accumulation phase, you may allocate your premium payments and contract value to any of the investment portfolios available under this Contract, plus any fixed option that is available. You bear the entire investment risk for amounts you allocate to any investment portfolio, and you may lose your principal. There is no assurance that any of the funds will achieve their respective investment objectives. Shares of the funds will rise and fall in value and you could lose X.GROWTH-13GW Page 1 of 2 May 2013 money by investing in the funds. Shares of the funds are not bank deposits and are not guaranteed, endorsed or insured by any financial institution, the Federal Deposit Insurance Corporation or any other government agency. Except as noted, all funds are diversified, as defined under the Investment Company Act of 1940. The following table reflects the investment portfolios that are, effective May 1, 2013, open and available to new premiums and transfers under your Contract along with each portfolio’s investment adviser/subadviser and investment objective. Please refer to the funds prospectuses for more detailed information. Fund prospectuses may be obtained free of charge from our Customer Service Center at P.O. Box 9271, Des Moines, Iowa 50306-9271 or call (800) 366-0066, or access the SEC’s website (http://www.sec.gov), or by contacting the SEC Public Reference Room at (202) 942-8090 or call (800) SEC-0330. You may obtain copies of reports and other information about the separate account and the funds, after paying a duplicating fee, by sending an email request to publicinfo@sec.gov or by writing to the SEC Public Reference Room, 100 F Street, N.E., Room 1580, Washington, D.C. 20549-0102. If you received a summary prospectus for any of the funds available through your contract, you may also obtain a full prospectus and other fund information free of charge by either accessing the internet address, calling the telephone number or sending an email request to the contact information shown on the front of the fund’s summary prospectus. Fund Name and Investment Adviser/Subadviser Investment Objective Federated Managed Tail Risk Fund II Seeks capital appreciation. Investment Adviser: Federated Global Investment Management Corp. Federated Managed Volatility Fund II Seeks to achieve high current income and moderate capital appreciation. Investment Adviser: Federated Equity Management Company of Pennsylvania Investment Subadviser: Federated Investment Management Company Federated Fund for US Govt. Securities II Seeks to provide current income. Investment Adviser: Federated Investment Management Company Federated High Income Bond Fund II Seeks high current income. Investment Adviser: Federated Investment Management Company Federated Kaufman Fund II Seeks capital appreciation. Investment Adviser: Federated Equity Management Company of Pennsylvania Investment Subadviser: Federated Global Investment Management Corp. Federated Prime Money Market Fund II Seeks to provide current income consistent with stability of principal and liquidity. Investment Adviser: Federated Investment Management Company X.GROWTH-13GW Page 2 of 2 May 2013
